Exhibit 10.1

AMENDMENT OF EQUITY COMPENSATION PLANS

Adopted: September 7, 2006

Edison International Equity Compensation Plan. Section 3.4(a) of the Edison
International Equity Compensation Plan is hereby replaced in its entirety with
the following language:

“(a) Subject to the provisions of this Section 3.4, if the outstanding shares of
Common Stock are increased, decreased, or exchanged for a different number or
kind of shares or other securities, or if additional shares or new or different
shares or other securities are distributed with respect to such shares of Common
Stock or other securities, through merger, consolidation, sale of all or
substantially all of the property of Edison International, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other distribution with respect to such shares of Common Stock or other
securities, an appropriate and proportionate adjustment shall be made in (i) the
maximum number and kind of shares provided in Article 3 of the Plan, (ii) the
maximum individual award, (iii) the number and kind of shares or other
securities subject to the then outstanding Plan Awards, and (iv) the price for
each share or other unit of any other securities subject to the then outstanding
Plan Awards without change in the aggregate purchase price or value as to which
Plan Awards remain exercisable or subject to restrictions.”

Edison International 2000 Equity Plan. Section 3.4(a) of the Edison
International 2000 Equity Plan is replaced in its entirety with the following
language:

“(a) Subject to the provisions of this Section 3.4, if the outstanding shares of
Common Stock are increased, decreased, or exchanged for a different number or
kind of shares or other securities, or if additional shares or new or different
shares or other securities are distributed with respect to such shares of Common
Stock or other securities, through merger, consolidation, sale of all or
substantially all of the property of Edison International, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other distribution with respect to such shares of Common Stock or other
securities, an appropriate and proportionate adjustment shall be made in (i) the
maximum number and kind of shares provided in Article 3 of the Plan, (ii) the
maximum individual award, (iii) the number and kind of shares or other
securities subject to the then outstanding Stock Options, and (iv) the price for
each share or other unit of any other securities subject to the then outstanding
Stock Options without change in the aggregate purchase price or value as to
which Stock Options remain exercisable or subject to restrictions.”

Edison International Officer Long-Term Incentive Compensation Plan. The first
paragraph of Section 16 of the Edison International Officer Long-Term Incentive
Compensation Plan is replaced in its entirety with the following language:

“Subject to the provisions of this Section 16 below, if the outstanding shares
of Common Stock are increased, decreased, or exchanged for a different number or
kind of shares or other securities, or if additional shares or new or different
shares or other securities are distributed with respect to such shares of Common
Stock or other securities, through merger, consolidation, sale of all or
substantially all of the property of Edison International, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other distribution with respect to such shares of Common Stock or other
securities, an appropriate and proportionate adjustment shall be made in (i) the
maximum number and kind of shares provided in Section 3 of the Plan, (ii) the
number and kind of shares or other securities subject to the then outstanding
Incentive Awards, and (iii) the price for each share or other unit of any other
securities subject to the then outstanding Incentive Awards without change in
the aggregate purchase price or value as to which Incentive Awards remain
exercisable or subject to restrictions.”